Wilson, Senior Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows:
1. That the above entitled appeal for reappraisement is limited to the merchandise entered or withdrawn from Customs warehouse for consumption before the effective date of the Customs Simplification Act of 1956 and shown on the invoices as having been shipped by The Tractor Parts & Equipment Co.
2. That the said merchandise consists of tractor parts exported from Italy through England and the issues involved herein are the same in all material respects as those involved in Thrifty Equipment Co., T.D. Downing Co. v. United States, Reap. Dec. 10466, and that the record in the cited case may be incorporated in the record herein.
3. That at the time of exportation to the United States, the price at which such or similar merchandise was freely sold or offered for sale in the principal markets of Italy, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit value, plus 25% net packed; and that the foreign value was no higher.
4. That the said appeal for reappraisement is submitted on this stipulation.
Upon the agreed facts, I find export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis of value for the merchandise here involved and that such value was the invoiced unit value, plus 25 percent, net packed, which includes all costs incident to placing the merchandise packed ready for shipment to the United States, and that the foreign value was no higher.
Judgment will be entered accordingly.